Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responding to the amendment filed on 1/4/2022. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roberge et al.  (US 7,178,941 B2, hereinafter “Roberge”).
Claim 1, Roberge discloses a lighting system (Fig. 56) comprising: 
a printed circuit board (Fig. 56, 204); 
at least one LED circuit mounted on the printed circuit board, the at least one LED circuit having a plurality of phosphor coated LEDs (col. 7, ln. 13-15: Fig. 3, phosphor);
a driver circuit mounted on the printed circuit board, the driver circuit including at least one bridge rectifier and at least one capacitor (col. 21, ln. 3-5: power facility 1800 including at least one capacitor); 
a housing including a plastic lens, wherein the housing is a reflective material and the circuit board is encapsulated in the housing (col. 11, ln. 4, ln. 20: Fig. 5, plastic lens);
a first power connection lead connected to a first input of the bridge rectifier (col. 21, ln. 25: Fig. 15, rectifier); and 
a second power connection lead connected to a second input of the bridge rectifier, wherein at least a first portion of each power connection lead is contained within the housing and at least a second portion of each power connection lead extends beyond the housing to enable the printed circuit board to be connected to an AC power source (col. 21, ln. 22-32: Fig. 15, Referring to FIG. 15, in embodiments it is desirable to supply power factor correction (PFC) to power for a lighting unit 102.  In a power-factor-
a switch configured to be selectable by an end user, the switch configured to change a level of power that is delivered to the at least one LED circuit by the driver circuit (col. 33, ln. 12-16: dimmer switches, one aspect of the present specification allows the position of a dimmer switch (linear or rotary) to indicate color temperature or intensity through a power cycle control. That is, the mode can change with each on or off cycle). 

Claim 2, Roberge discloses the lighting system of Claim 1, wherein the second portion of each of the power connection leads that extends beyond the housing to enable the printed circuit board to be connected to the AC power source includes an AC connector that is adaptable to the AC power source (col. 19, ln. 55-62: power facility 1800 includes AC power sources having connector, see Figs. 14a, 14b showing a housing 800 and connectors 1404).

Claim 3, Roberge discloses the lighting system of Claim 1, wherein the switch is a 3-way switch integrated in the housing (col. 27, ln. 60-65: drive facility 3800 may include drive hardware 3802 for driving one or more light sources 300.  In embodiments the drive hardware 3802 comprises a current sink, such as a switch 3900).

Claim 4, Roberge discloses the lighting system of Claim 1, further comprising an antenna for receiving data (col. 5, ln. 34-50: system 100 can include a processor 3600 for processing data to accept control instructions and control the drive; lighting systems 102 may be equipped with a communications facility, such as a data port, receiver, transmitter, or the like.  Such lighting systems 102 may receive and transmit data, such as to and from other lighting systems 102).

Claim 5, Roberge discloses the lighting system of Claim 1, wherein the reflective material is a heat sinking material (col. 11, ln. 33-35: Optical facilities 400 include, but are not limited to, reflectors, lenses, reflective materials, refractive materials, translucent materials, filters, mirrors, spinning mirrors, dielectric mirrors). 

 


Claim 7, Roberge discloses the lighting system of Claim 1, wherein the lighting system is coupled to a dimmer that dims the at least one LED circuit (col. 24, ln. 62-66: the methods and systems disclosed herein also include a variety of methods and systems for light control, including central control facilities 3500 as well as control facilities that are local to lighting units 102.  One grouping of control facilities 3500 includes dimmer controls, including both wired and wireless dimmer control.  Traditional dimmers can be used with lighting units 102, not just in the traditional way using voltage control or   resistive load, but rather by using a processor to scale and control output by interpreting the levels of voltage). 

Claim 8, Roberge discloses the lighting system (Fig. 56) comprising: 
a printed circuit board (Fig. 56, 204); 
at least one LED circuit mounted on the printed circuit board, the at least one LED circuit having a plurality of phosphor coated LEDs that are configured to deliver a lumen output of a same color (col. 7, ln. 13-15: Fig. 3, phosphor; col. 10, ln. 28-31); 
a driver circuit mounted on the printed circuit board, the driver circuit including at least one bridge rectifier and at least one capacitor (col. 21, ln. 3-5: power facility 1800 including at least one capacitor); 
a housing including a plastic lens, wherein the housing is a reflective material and the circuit board is encapsulated in the housing (col. 11, ln. 4, ln. 20: Fig. 5, plastic lens);
a first power connection lead connected to a first input of the bridge rectifier (col. 21, ln. 25: Fig. 15, rectifier); and 
a second power connection lead connected to a second input of the bridge rectifier, wherein at least a first portion of each power connection lead is contained within the housing and at least a second portion of each power connection lead extends beyond the housing to enable the printed circuit board to be connected to an AC power source (col. 21, ln. 22-32: Fig. 15, Referring to FIG. 15, in embodiments it is desirable to supply power factor correction (PFC) to power for a lighting unit 102.  In a power-factor-corrected lighting system 102, a line interference filter and rectifier 1802 may be used to remove interference from the incoming line power and to rectify the power.  The rectified power can be delivered to a power factor corrector 1804 that operates under control of a control circuit 1810 to provide power factor correction, which is in turn used to provide a high voltage direct current output 1808 to the lighting unit 102.  Many embodiments of power factor correction systems can be used as alternatives to the embodiment of FIG. 15), and 


Claim 9, Roberge discloses the lighting system of Claim 8, wherein the second portion of each of the power connection leads that extends beyond the housing to enable the printed circuit board to be connected to the AC power source includes an AC connector that is adaptable to the AC power source (col. 19, ln. 55-62: power facility 1800 includes AC power sources having connector, see Figs. 14a, 14b showing a housing 800 and connectors 1404).

Claim 10, Roberge discloses the lighting system of Claim 8, wherein the switch a 3-way switch integrated in the housing (col. 27, ln. 60-65: drive facility 3800 may include drive hardware 3802 for driving one or more light sources 300.  In embodiments the drive hardware 3802 comprises a current sink, such as a switch 3900).

Claim 11, Roberge discloses the lighting system of Claim 8, further comprising an antenna for receiving data (col. 5, ln. 34-50: system 100 can include a processor 3600 for processing data to accept control instructions and control the drive; lighting systems 102 may be equipped with a communications facility, such as a data port, receiver, transmitter, or the like.  Such lighting systems 102 may receive and transmit data, such as to and from other lighting systems 102).

Claim 12, Roberge discloses the lighting system of Claim 8, wherein the reflective material is a heat sinking material (col. 11, ln. 33-35: Optical facilities 400 include, but are not limited to, reflectors, lenses, reflective materials, refractive materials, translucent materials, filters, mirrors, spinning mirrors, dielectric mirrors). 

Claim 13, Roberge discloses the lighting system of Claim 8, further comprising a circuit configured to sense a proximity of a person or an object (col. 41, ln. 22-34: lighting unit 102… and other types of sensors that may receive some form of human-generated stimulus). 

Claim 14, Roberge discloses the lighting system of Claim 8, wherein the lighting system is coupled to a dimmer that dims the at least one LED circuit (col. 24, ln. 62-66: the methods and systems disclosed herein also include a variety of methods and systems for light control, including central control 

Claim 15, Roberge a lighting system (Fig. 56) comprising: 
a printed circuit board (Fig. 56, 204); 
at least one LED circuit mounted on the printed circuit board, the at least one LED circuit having a plurality of phosphor coated LEDs, wherein at least one LED of the plurality of phosphor coated LEDs delivers a lumen output of a different color than at least one other LED in the plurality of phosphor coated LEDs (col. 7, ln. 13-15: Fig. 3, phosphor; ln. 14, ln. 12; Fig. 26); 
a driver circuit mounted on the printed circuit board, the driver circuit including at least one bridge rectifier and at least one capacitor  (col. 21, ln. 3-5: power facility 1800 including at least one capacitor);  
a housing including a plastic lens, wherein the housing is a reflective material and the circuit board is encapsulated in the housing (col. 11, ln. 4, ln. 20: Fig. 5, plastic lens);
a first power connection lead connected to a first input of the bridge rectifier (col. 21, ln. 25: Fig. 15, rectifier); and 
a second power connection lead connected to a second input of the bridge rectifier, wherein at least a first portion of each power connection lead is contained within the housing and at least a second portion of each power connection lead extends beyond the housing to enable the printed circuit board to be connected to an AC power source (col. 21, ln. 22-32: Fig. 15, Referring to FIG. 15, in embodiments it is desirable to supply power factor correction (PFC) to power for a lighting unit 102.  In a power-factor-corrected lighting system 102, a line interference filter and rectifier 1802 may be used to remove interference from the incoming line power and to rectify the power.  The rectified power can be delivered to a power factor corrector 1804 that operates under control of a control circuit 1810 to provide power factor correction, which is in turn used to provide a high voltage direct current output 1808 to the lighting unit 102.  Many embodiments of power factor correction systems can be used as alternatives to the embodiment of FIG. 15), and 
a switch configured to be selectable by an end user, the switch configured to change a level of power that is delivered to the least one LED circuit by the driver circuit  (col. 33, ln. 12-16: dimmer switches, one aspect of the present specification allows the position of a dimmer switch (linear or rotary) to indicate color temperature or intensity through a power cycle control. That is, the mode can change with each on or off cycle).



Claim 17, Roberge discloses the lighting system of Claim 15, wherein the switch a 3-way switch integrated in the housing (col. 27, ln. 60-65: drive facility 3800 may include drive hardware 3802 for driving one or more light sources 300. In embodiments the drive hardware 3802 comprises a current sink, such as a switch 3900).

Claim 18, Roberge discloses the lighting system of Claim 15, further comprising an antenna for receiving data (col. 5, ln. 34-50: system 100 can include a processor 3600 for processing data to accept control instructions and control the drive; lighting systems 102 may be equipped with a communications facility, such as a data port, receiver, transmitter, or the like.  Such lighting systems 102 may receive and transmit data, such as to and from other lighting systems 102).

Claim 19, Roberge discloses the lighting system of Claim 15, further comprising a circuit configured to sense a proximity of a person or an object  (col. 41, ln. 22-34: lighting unit 102… and other types of sensors that may receive some form of human-generated stimulus). 

Claim 20, Roberge discloses the lighting system of Claim 15, wherein the lighting system is coupled to a dimmer that dims the at least one LED circuit (col. 24, ln. 62-66: the methods and systems disclosed herein also include a variety of methods and systems for light control, including central control facilities 3500 as well as control facilities that are local to lighting units 102.  One grouping of control facilities 3500 includes dimmer controls, including both wired and wireless dimmer control.  Traditional dimmers can be used with lighting units 102, not just in the traditional way using voltage control or   resistive load, but rather by using a processor to scale and control output by interpreting the levels of voltage). 

Response to Arguments
Applicant’s arguments have been considered but are moot for the matter specifically challenged in the argument because the new ground of rejection from the prior art of record provides disclosure to the newly amended claim languages.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
8/25/2021